DECISION SUPPLEMENT
So much of the Decision of the Court as filed on September 5, 1997 as refers to the validity of the tax collector's sale and conveyance of Americo Izzo's life estate in the subject real estate on pages 6 and 7 of said decision is stayed, sua sponte.
No order may be entered with respect to paragraphs 3 and 4 of said Decision as appear on page 8 of that Decision.
The parties may appear before this Court at 9:30 a.m. on October 17, 1997 at Warwick in Kent County on the Formal and Special Calendar or at another time or date convenient to the Court to be heard, if they wish, on the question of whether or not the validity of that sale and conveyance is controlled byAshness v. Tomasetti, 643 A.2d 802, 811 (R.I. 1994) (citing Anno: Rights of Interested Party Receiving Due Notice of TaxSale or of Right to Redeem to Assert Failure or Insufficiency ofNotice to Other Interested Party, 45 A.L.R. 4th 447, 458, § 4 (1986) (relying in part on Thurston v. Miller, 10 R.I. 358
(1872) and Weaver v. Arnold, 15 R.I. 53, 23 A. 41 (1885)).
The Court must reconsider whether or not this sale and conveyance can be distinguished from the sale and conveyance invalidated in Weaver v. Arnold, supra.